DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.

Response to Amendment
The amendment of 08 February 2022 and the reply filed 28 February 2022 has been entered.
Disposition of claims:

	Claims 1-20 are pending.
The amendment to the specification has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites on line 12 of p. 6 of the claims dated 08 February 2022 “… at least one substituent of the substituted C6-C30 arylene group …” and proceeds to list a series of divalent groups. However, it is unclear to which group of divalent groups this recitation of divalent groups whose substituents are limited refers. Divalent groups are listed for L1 to L6 and L11 to L19. It is unclear if the limitation beginning on line 12 of p. 6 of the claims dated 08 February 2022 refers to the divalent groups of L1 to L6, the divalent groups of L11 to L19
For the purposes of examination, the Examiner is interpreting the claims such that the limitation beginning on line 12 of p. 6 of the claims dated 08 February 2022 refers to all of the divalent groups of L1 to L6 and L11 to L19.
Regarding claims 2-20: Claims 2-20 are rejected due to their dependency from claim 1.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13: The second to last line of claim 13 recites “… R23a and R23b R20b are understood by referring …”. It is unclear to what the substituent variable R20b is referring, because there is no substituent variable R20b in structural formulas 2-4(1) to 2-4(3), rendering the claim indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-11, 13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2017/0331048 A1) (hereafter “Cho”).
Regarding claims 1-11, 13, and 19-20: Cho discloses an organic light-emitting device comprising a first electrode, a second electrode, and an emission layer between the first electrode and the second electrode {paragraphs [0366]-[0370] and Table 3: Example 8}.
The emission layer comprises a first compound, a second compound, and a third compound {paragraphs [0366]-[0370] and Table 3: Example 8: The stack of layers that are labeled as the emission auxiliary layer and the emission layer of Cho are being equated with the instant emission layer.}.
Note that the instant emission layer is being equated with the stack of layers that are labeled as the emission auxiliary layer and the emission layer of Cho. This stack of layers in combination forms a layer from which light is emitted, and can thus be equated with an emission layer.
The emission layer comprises the phosphorescent light-emitting dopant shown below {(paragraphs [0366]-[0370] and Table 3: Example 8: Compound PD26 is the light-emitting dopant.), (p. 197: Compound PD26)}.

    PNG
    media_image1.png
    696
    630
    media_image1.png
    Greyscale

The compound that can be equated with the instant first compound is shown below {(paragraphs [0366]-[0370] and Table 3: Example 8: Compound D-124 is a host material.), (p. 130: Compound D-124)}.

    PNG
    media_image2.png
    844
    956
    media_image2.png
    Greyscale

The compound that can be equated with the instant second compound is shown below {(paragraphs [0366]-[0370] and Table 3: Example 8: Compound B-167 is a host material.), (p. 34: Compound B-167)}.

    PNG
    media_image3.png
    757
    1285
    media_image3.png
    Greyscale

The compound that can be equated with the instant third compound is shown below {(paragraphs [0366]-[0370] and Table 3: Example 8: Compound F-103 is the material of the emission auxiliary layer. As outlined above, the stack of layers that are labeled as the emission auxiliary layer and the emission layer of Cho are being equated with the instant emission layer.), (p. 137: Compound F-103)}.

    PNG
    media_image4.png
    829
    801
    media_image4.png
    Greyscale

The compound that is being equated with the instant third compound has a band gap between the HOMO and the LUMO energy levels of 3.3 eV or more {Table 2}.
It is noted that an organic light emitting device is an apparatus.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2017/0331048 A1) (hereafter “Cho”).
Regarding claim 12: Cho discloses all of the features with respect to claim 1, as outlined above.
Cho does not exemplify a specific device comprising a first compound of the instant claim 12.
However, Cho teaches that the Compound A-161 of Cho, shown below, can be used in place of Compound D-124 of Cho {(paragraphs [0156] and [0160]: The second compound of Cho can be selected either from Compounds A-101 to A-206 or from Compounds D-101 to D-159.), (p. 60, Compound A-161)}.

    PNG
    media_image5.png
    861
    956
    media_image5.png
    Greyscale

Cho exemplified Compound A-161 as a second compound of Cho in the example devices of Cho {paragraphs [0366]-[0370] and Table 3: Examples 3, 6, and 9}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Cho such that Cho’s Compound A-161 was used in place of Cho’s Compound C-109, based on the teaching of Cho. The choice would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Cho’s Compound C-109 would have been one from a finite number of options—the second compounds of Cho used in example devices—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices.

Regarding claim 14: Cho discloses all of the features with respect to claim 1, as outlined above.
Cho does not exemplify a specific device comprising a second compound of the instant claim 14.
However, Cho teaches that the Compound B-166 of Cho, shown below, can be used in place of Compound C-167 of Cho {(paragraph [0155]: The first compound of Cho can be selected from Compounds B-101 to B-230.), (p. 33, Compound B-166)}.

    PNG
    media_image6.png
    830
    892
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Cho such that Cho’s Compound B-166 was used in place of Cho’s Compound B-167, based on the teaching of Cho. The choice would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Cho’s Compound B-166 would have been one from a finite number of options—the .

Claims 1-11, 13, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2017/0098778 A1) (hereafter “Oh”) in view of Kim et al. (WO 2015/009102 A1—machine translation relied upon) (hereafter “Kim”).
Regarding claims 1-11, 13, 15, and 18-20: Oh discloses an organic light-emitting device comprising a first electrode, a second electrode, and an emission layer between the first electrode and the second electrode {paragraphs [0268]-[0294] and Table 3: Example 1}.
The emission layer comprises a first compound, a second compound, and a third compound {paragraphs [0268]-[0294] and Table 3: Example 1}.
The emission layer comprises a phosphorescent light-emitting dopant {paragraphs [0268]-[0294] and Table 3: Example 1}.
The compound that can be equated with the instant first compound is shown below {(paragraphs [0268]-[0294] and Table 3: Example 1; Compound A-275 is a host material.), (p. 84: Compound A-275)}.

    PNG
    media_image7.png
    612
    887
    media_image7.png
    Greyscale

The compound that can be equated with the instant second compound is shown below {(paragraphs [0268]-[0294] and Table 3: Example 1; Compound G-10 is a host material.), (p. 145: Compound G-10)}.

    PNG
    media_image8.png
    823
    1069
    media_image8.png
    Greyscale

Oh does not teach that the 3rd
Oh teaches that the device of Oh described above additionally comprises a host material having the structure shown below {(paragraphs [0268]-[0294] and Table 3: Example 1; Compound B-14 is a host material.), (p. 102: Compound B-14)}.

    PNG
    media_image9.png
    899
    643
    media_image9.png
    Greyscale

Oh teaches that this compound has the structure of Chemical Formula 2 of Oh {paragraph [0159]: The compounds having the structure of Chemical Formula 2 of Oh are exemplified by compounds B-1 to B-77}.
Oh teaches that the emission layer of the device of Oh comprises a composition of three materials, including a compound having the structure of Chemical Formula 2 of Oh {paragraphs [0010]-[0013] and [0069]}.
Kim teaches compounds that can be used as host materials for a phosphorescent dopant in the light emitting layer of an organic light emitting device {paragraph [65]: The compounds having the structure of Formula 1 of Kim—the compounds of the disclosure—can be used as host materials for an organic light emitting device.}. 
Kim exemplified the compound shown below {(paragraph [45]: The compounds having the structure of Formula 1 of Kim are exemplified by compounds cpd1 to cpd58), (paragraph [48]: Compound cpd20)}.

    PNG
    media_image10.png
    881
    743
    media_image10.png
    Greyscale

Kim teaches that the compounds of the disclosure of Kim provide devices having high efficiency and low driving voltage {paragraphs [19] and [184]}.
The compound of Kim shown above has the structure of Chemical Formula 2 of Oh {Oh: paragraphs [0022]-[0027]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Oh by substituted Compound cpd20 of Kim in place of Compound B-14 of Oh as the compound of the emission layer having the structure of Chemical Formula 2 of Oh, based on the teaching of Kim and Oh. The substitution would have been one known element for another known element 
Oh as modified by Kim teaches the claimed invention above but fails to teach that Kim’s Compound cpd20 has a band gap between a highest occupied molecular orbital band energy level and a lowest unoccupied molecular orbital band energy level that is 3.3 eV or more. It is reasonable to presume that Kim’s Compound cpd20 having a band gap between a highest occupied molecular orbital band energy level and a lowest unoccupied molecular orbital band energy level that is 3.3 eV or more is inherent to Oh as modified by Kim. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Claim 15 describes Kim’s Compound cpd20 as a compound that meets the limitations of the instant third compound.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Oh as modified by Kim product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80. 
It is noted that an organic light emitting device is an apparatus.

Claims 1-10, 13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. (US 2014/0374728 A1) (hereafter “Adamovich”) in view of Ma et al. (US 2010/0237334 A1) (hereafter “Ma”) and as evidenced by Adamovich et al. (US 2017/0338432 A1) (hereafter “Adamovich ‘432”).
Regarding claims 1-10, 13, 16, and 19-20: Adamovich discloses an organic light-emitting device comprising a first electrode, a second electrode, and an emission layer between the first electrode and the second electrode {paragraphs [0100]-[0103] and Table 3: Example Device #1}.
The emission layer comprises a first compound, a second compound, and a third compound {paragraphs [0100]-[0103] and Table 3: Example Device #1}.
The emission layer comprises a phosphorescent light-emitting dopant {(paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound G1 is the phosphorescent dopant.), (Figure 11, Compound G1)}.
The emission layer comprises a host E1 {paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound E1 is a host material.}.
The emission layer comprises a host H2 {paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound H2 is a host material.}.
The emission layer comprises a host H1-2, shown below, that can be equated with the instant second compound {(paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound H1-2 is a host material.), (Figure 11: Compound H1-2}.

    PNG
    media_image11.png
    641
    651
    media_image11.png
    Greyscale

Adamovich does not exemplify a device comprising a host compound that can be equated with the instant first compound. 
Adamovich teaches that the emission layer of the devices of Adamovich can comprise three host materials {paragraphs [0030]-[0035]}. The first host compound of Adamovich has the structure of formula H1 of Adamovich {paragraph [0030]}. The compound H1-2 of Adamovich shown above has the structure of formula H1 of Adamovich and is a first host material of Adamovich {paragraph [0049]}.
Thus, the compounds H2 and E1 of Adamovich described above and the second or third hosts of Adamovich
Adamovich teaches that the second and/or third host materials of Adamovich can be triphenylene-containing benzofused thiophenes or benzo-fused furans that can have the structure of formula (H-VI) of Adamovich {paragraph [0068]}.
Adamovich exemplifies the compounds shown below as possible second and/or {(paragraph [0071]: Examples of compounds having the structure of formula (H-VI) include Compounds 1 to 48, where in each case X is S or O.), (p. 23, Compound 43 and Compound 44;p. 24, Compound 45, Compound 46, and Compound 47; p. 25, Compound 48)}.

    PNG
    media_image12.png
    632
    1042
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    683
    1373
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    889
    911
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    785
    833
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    779
    926
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    865
    831
    media_image17.png
    Greyscale

Where X is O or S {p. 25, first line}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Adamovich by substituting one of the Compounds of Adamovich shown above in place of Compound E1 of Adamovich as the second or third host material of the emission layer of the device of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the Compounds of Adamovich shown above would have been one from a finite number of identified, predictable solutions—the compounds of Adamovich that are exemplified as being possible second or third host materials—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of materials to be used to make an organic light-emitting device in order to produce optimal organic light-emitting devices. 
Each of the compounds of Adamovich shown above has the structure of the instant Formula 1-1.
Adamovich does not exemplify a device comprising a compound having the structure of the instant Formula 3-2 as a host material.
However, Adamovich exemplifies Compound 23 as possible second and/or third host material {(paragraph [0071]: Examples of compounds having the structure of formula (H-VI) include Compounds 1 to 48, where in each case X is S or O.), (p. 18, Compound 23)}.
Ma teaches compounds for use as host materials for phosphorescent dopants in {abstract and paragraphs [0014], [0017], [0033]-[0034], and [0047]: The compounds of the disclosure are useful as host materials for phosphorescent dopants.}.
Ma exemplifies the compound shown below {(paragraph [0039]: The compounds of the disclosure of Ma—triphenylene containing beno-fused thiophenes or benzo-fused furans—can have the structure of Formulas (IV) to (VI) where X is S or O.), (paragraph [0046]: Examples of compounds having the structure of Formula (VI) include Compound 1 to Compound 48.), (p. 15, Compound 23), (paragraph [0087]: Compound 23S), (paragraphs [0098]-[0099] and Tables 1 and 2: Examples 21-24)}.

    PNG
    media_image18.png
    782
    776
    media_image18.png
    Greyscale

Ma teaches that the compounds of the disclosure of Ma provide devices with improved device stability and efficiency {paragraphs [0033]-[0034] and [0037]}.
Specifically, Ma teaches that a device using Compound 23S has longer lifetime than a device using Compound H2 of Adamovich (Ma’s Compound 2S) {paragraphs [0098]-[0099] and Tables 1 and 2: Examples 21-24 compared to Examples 5-8}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the device of Adamovich by using Ma’s Compound 23S shown above in place of Compound H2 of Adamovich as the second or third host material of the emission layer of the device of Adamovich, based on the teaching of Ma. The motivation for doing so would have been to use a host material known to provide devices with longer lifetimes.
Adamovich ‘432 provides evidence that Ma’s Compound 23S has a band gap between a highest occupied molecular orbital band energy level and a lowest unoccupied molecular orbital band energy level that is 3.3 eV or more {(p. 6: Compound H1 of Adamovich ‘432 has the same structure of Ma’s Compound 23S), (p. 5, Table 1: Ma’s Compound 23S—Compound H1 of Adamovich ‘432—has a band gap between a highest occupied molecular orbital band energy level and a lowest unoccupied molecular orbital band energy level that is 3.3 eV or more.)}.
It is noted that an organic light emitting device is an apparatus.

Claims 1-10, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al. (US 2014/0374728 A1) (hereafter “Adamovich”) in view of Brooks et al. (US 2011/0084599 A1) (hereafter “Brooks”).
Regarding claims 1-10, 13, 15, 17, and 19-20: Adamovich discloses an organic light-emitting device comprising a first electrode, a second electrode, and an emission layer between the first electrode and the second electrode {paragraphs [0100]-[0103] and Table 3: Example Device #1}
The emission layer comprises a first compound, a second compound, and a third compound {paragraphs [0100]-[0103] and Table 3: Example Device #1}.
The emission layer comprises a phosphorescent light-emitting dopant {(paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound G1 is the phosphorescent dopant.), (Figure 11, Compound G1)}.
The emission layer comprises a host E1 {paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound E1 is a host material.}.
The emission layer comprises a host H2 {paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound H2 is a host material.}.
The emission layer comprises a host H1-2, shown below, that can be equated with the instant second compound {(paragraphs [0100]-[0103] and Table 3: Example Device #1; Compound H1-2 is a host material.), (Figure 11: Compound H1-2}.

    PNG
    media_image11.png
    641
    651
    media_image11.png
    Greyscale

Adamovich does not exemplify a device comprising a host compound that can be equated with the instant first compound. 
Adamovich teaches that the emission layer of the devices of Adamovich can comprise three host materials {paragraphs [0030]-[0035]}. The first host compound of Adamovich has the structure of formula H1 of Adamovich {paragraph [0030]}. The compound H1-2 of Adamovich shown above has the structure of formula H1 of Adamovich and is a first host material of Adamovich {paragraph [0049]}.
Thus, the compounds H2 and E1 of Adamovich described above and the second or third hosts of Adamovich
Adamovich teaches that the second and/or third host materials of Adamovich can be triphenylene-containing benzofused thiophenes or benzo-fused furans that can have the structure of formula (H-VI) of Adamovich {paragraph [0068]}.
Adamovich exemplifies the compounds shown below as possible second and/or third host materials {(paragraph [0071]: Examples of compounds having the structure of formula (H-VI) include Compounds 1 to 48, where in each case X is S or O.), (p. 23, Compound 43 and Compound 44;p. 24, Compound 45, Compound 46, and Compound 47; p. 25, Compound 48)}.

    PNG
    media_image12.png
    632
    1042
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    683
    1373
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    889
    911
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    785
    833
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    779
    926
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    865
    831
    media_image17.png
    Greyscale

Where X is O or S {p. 25, first line}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Adamovich by substituting one of the Compounds of Adamovich shown above in place of Compound E1 of Adamovich as the second or third host material of the emission layer of the device of Adamovich, based on the teaching of Adamovich. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of the Compounds of Adamovich shown above would have been one from a finite number of identified, predictable solutions—the 
Adamovich does not exemplify a device comprising a compound having the structure of the instant Formula 3-1 as a host material.
However, Adamovich teaches that the second and/or third host compounds is a host that can comprise a triphenylene structure {paragraph [0061]}.
Brooks teaches compounds for use as host materials for phosphorescent dopants in the light emitting layer of an organic electroluminescent device {abstract and paragraphs [0013], [0076]-[0077], and [0082]-[0084]: The compounds of the disclosure are useful as host materials for phosphorescent dopants.}.
Brooks exemplifies the compound shown below {(paragraphs [0011]-[0013], [0020]: The compounds of the disclosure of Brooks are single triphenylene derivatives.), (paragraph [0089]: Examples the single triphenylene derivatives of the disclosure of Brooks include Compounds 1 to Compound 12.), (p. 11, Compound 8), (paragraph [0145]: Compound 8)}.

    PNG
    media_image19.png
    697
    1225
    media_image19.png
    Greyscale

Brooks teaches that the compounds of the disclosure of Brooks provide devices with long lifetimes and high efficiency {paragraphs [0076] and [0082]}. Brooks additionally teaches that the triphenylene derivatives have high triplet energy, good solubility, and do not red-shift emissions {paragraphs [0076] and [0082]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the device of Adamovich by substituting Compound 8 of Brooks in place of Compound H2 of Adamovich as a host compound of the emission layer of the device of Adamovich, based on the teaching of Adamovich and Brooks. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Brooks’ Compound 8 would have been one from a finite number of identified, predictable solutions—the compounds of Brooks—with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have 
Adamovich as modified by Brooks teaches the claimed invention above but fails to teach that Brooks’ Compound 8 has a band gap between a highest occupied molecular orbital band energy level and a lowest unoccupied molecular orbital band energy level that is 3.3 eV or more. It is reasonable to presume that Brooks’ Compound 8 having a band gap between a highest occupied molecular orbital band energy level and a lowest unoccupied molecular orbital band energy level that is 3.3 eV or more is inherent to Adamovich as modified by Brooks. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property. 
Claim 15 describes Brooks’ Compound 8 as a compound that meets the limitations of the instant third compound.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Adamovich as modified by Brooks product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
It is noted that an organic light emitting device is an apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786